UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) √ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2011 TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49870 Big Cat Energy Corporation (Name of small business issuer in its charter) Nevada 61-1500382 (State of Incorporation) (I.R.S. Employer Identification No.) 121 W. Merino St PO Box 500 Upton, WY 82730 (307) 468-9369 Securities Registered Pursuant to Section 12(g) of the Act: Name of Each Exchange Title of Each Class on which Registered Common Stock, $.0001 par value None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[√] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act[]Yes[√] No Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[√ ] Yes[]No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[√ ] Yes[] No 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [√] (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo √ State the aggregate market value of the voting and non-voting common equity held by non-affiliates:by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity , as of the last business day of the registrant’s most recently completed second fiscal quarter, $2,124,422. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 67,590,403 shares of common stock, $.0001 par value as of July 29 2011 DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 (“Securities Act”). The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None 2 TABLE OF CONTENTS Page PART I Item 1.Description ofBusiness 4 Item 2.Description of Properties 14 Item 3.Legal Proceedings 14 PART II Item 5.Market for Common Stock and Related Stockholder Matters 15 Item 7.Managements’ Discussion and Analysis of Financial Condition, Results of Operations and Plan of Operation 19 Item 8.Financial Statements 23 Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 40 Item 9A (T). Controls and Procedures 40 Item 9B. Other Information 41 PART III Item 10.Directors, Executive Officers and Corporate Governance 41 Item 11.Executive Compensation 44 Item 12.Security Ownership of Certain Beneficial Owners, Management and Related Stockholder Matters 49 Item 13.Certain Relationships and Related Transactions and Director Independence 50 Item 14.Principal Accounting Fees and Services 51 PART IV Item 15.Exhibits 52 Signatures 53 3 PART I ITEM 1.BUSINESS. Business We are a Nevada corporation and own the exclusive rights to a technology known as the Aquifer Recharge Injection Device (ARID®).During the fiscal year ended April 30, 2011 High Plains Gas, Inc., (“High Plains”) a publicly held exploration and production company that seeks acquisitions and growth in gas reserves and production acquired beneficial ownership of 38.8% of Big Cat Energy Corporation (“Big Cat” or the “Company”).(See “Change in Control” and “Securities Ownership of Certain Beneficial Owners and Management”).In connection with the sale of Big Cat’s securities to High Plains, Mark D. Hettinger, the President and Chairman of High Plains, was appointed to serve as a member of the Board of Directors of Big Cat.(See “Directors, Executive Officers and Corporate Governance.”) The ARID technology marketed by Big Cat allows Coal Bed Methane (CBM) operators to re-inject water produced from productive coal seams. We have applied for the applicable patents for technology. The ARID tool uses the existing well bore to move water from the producing coal seam to a depleted aquifer of similar water quality. With the ARID tool and process in use, the production well will not require the discharge of any produced water, or the use of a separate re-injection well for any of the produced water. The produced water never leaves the well bore as it is redirected into different aquifer zones. These aquifers are identified from the geophysical logs for the well bore. Principal Products and Business The ARID is a method of water handling that permits an oil or gas well to also be an injection well by re-injecting water into a previously depleted aquifer of similar water quality. With the ARID tool and process in use, the production well will not require the discharge of any produced water, or the use of a separate re-injection well for any of the produced water. The produced water never leaves the well bore as it is redirected into different aquifer zones. These aquifer zones are easily identified from the geophysical logs. If our technology is adopted, we believe the use of the ARID in the coal bed methane industry will change water handling, and environmental impacts.We are currently leasing three (3) ARID tools and have sold eight (8) ARID tools for various well sites in Wyoming. Regulatory Issues and Challenges In order to produce the coal bed methane, historically, water must be pumped from the well bore to the surface and then discharged. In order to discharge the water from a well to the land surface a National Pollution Discharge Elimination System permit (“NPDES”) is required from the State Department of Environmental Quality (“DEQ”). The permit process takes approximately 120 to 200 days for approval. If a company needs to impound the produced water as a condition of the NPDES permit, other permits may be needed as well, which will extend the time period of the permitting process. Currently, we estimate the total permitting time required to produce a coal bed methane well is approximately 18 months. 4 The reason for the NPDES permit is to monitor pollutants entering into the receiving drainage system (watershed). Each drainage system has a regulated total mean daily load (“TMDL”) and/or other maximum constituent levels assigned to it. DEQ must monitor the discharged water entering the drainage system to prevent exceeding the regulated levels. There have been many methods other than surface discharge used to deal with water issues faced by the coal bed methane industry, from impoundment to irrigation, atomization, and treatment. In the right situation each method is economically justifiable, yet each method has its limitations. Impoundment:Containment of produced water in water storage facilities, reservoirs, and ponds has been the preferred option for water management for several years. The shear size and number of these structures requires a large capital outlay. The success of this strategy relies on evaporation and infiltration. Infiltration becomes limited as the clays in the soil swell and as the reservoir or pond fills. Once the impoundment is full, wells need to be shut off or water rerouted until enough water has evaporated to allow additional reservoir capacity. Required permits and approvals include NPDES and related permits, groundwater investigations and installation of approved groundwater monitoring wells and programs and future reclamation to return the land to its original state. In some cases approval from the Army Corps of Engineers may also be required. Irrigation:Irrigation involves the purchasing of irrigation equipment, i.e., side-roll, water cannon, center pivot or hand sets, and a soil study to determine effective treatment methods. This is an expensive water disposal option with a large capital outlay, but it works well on sandy soils. However, many producing areas such as the Powder River Basin in Wyoming or areas in Montana are overlain mostly by clay soils. Atomization:Atomization utilizes a tall pipe topped by fine-particle spray nozzle for water dispersal. High evaporation rates are the goal of this method, but this means a higher concentration of salts will reach the ground, requiring more soil treatment. Currently, no NPDES permit is required for this method. Treatment:Treatment and discharge of produced water is used primarily in areas close to a major drainage, like the Powder River in Wyoming and certain areas in Montana. Currently the treatment and discharge in the Powder River Basin in Wyoming and Montana is generally as follows: (1) Winter discharges require an NPDES permit; (2) The DEQ currently will issue a direct discharge permit for only winter time discharge (8 months) and prohibit discharge during the irrigation season; (3) Water is treated to meet the approved standard; (4) If the water treatment facility is located away from the river, and the potential exists for the treated water to pick up salts while in transit, a pipeline must be laid to the river for direct discharge. The water treatment and discharge method is perhaps the most costly of all coal bed methane water disposal methods yet there are companies that determine that use of this method is the best way to produce their wells. 5 ARID-Our Process Our ARID process uses the existing well bore to move water from the target coal seam to a depleted aquifer zone. This means the production well can also be the injection well. The produced water never leaves the well bore as it is redirected through perforations into different aquifer zones. These aquifer zones are identified from the geophysical logs the Company runs to confirm the coal zones when the well is first drilled. Presently, there are no other competitors who are providing in-bore water reinjection. The hardware portion of the ARID process is a tool which is set above the pumping fluid level of the well and below the receiving aquifer zone. A water tight well head is placed at the top of the well to trap the water between the tool and the top of the well. Perforations are made into the casing adjacent to the receiving aquifer zone. A pump and water riser pipe are attached to the bottom of the tool. When the pump is operating, the water is pushed through the tool and takes the path of least resistance into the receiving aquifer zone through the perforations. The flow of gas through the ARID is quite simple. As the hydraulic head decreases, gas desorbs from the coal seam into a void between the bottom of the ARID and the top of the pumping fluid level. A gas bypass port on the ARID Tool allows the attachment of tubing to the top of the ARID. This port is open through the ARID to the gas which is trapped between the tool and the pumping fluid level. The pipe, full of gas, ascends up through the column of water and out through the water tight well head. The ARID tool may be placed in an existing well or installed as a well is being drilled and completed by an operator. Sale of the ARID The price of the ARID includes the Underground Injection Control permit, which we will acquire for each customer. The customer is expected to be responsible for the installation and removal of the ARID tool. We will provide a staff member to be on-site for the installation and/or removal of the ARID tool upon the request of the customer. We believe each ARID tool should generate annual gross revenue of approximately $10,000-$22,500 depending on the model and quantities purchased. Our warranty for sold tools is for a period of three years during which we will repair or replace any non-conforming ARID tool at our expense if the ARID tool fails to perform to specifications.After the 3 year period, we will replace the ARID tool for a price of $10,000.To date, we have not had any warranty claims or incurred any warranty cost. Manufacturing We have in place an arrangement to produce and deliver the ARID through an established manufacturer. Materials to fabricate the ARID are readily available from numerous sources. We submit a purchase order for an ARID to the manufacturer which has assured us that they can meet the potential manufacturing demand for the ARID. We have manufactured and produced fifty (50) ARID tools to date. 6 Marketing/Distribution We identify customers through state records, industry journals, website identification and trade shows. We continue to contact operators in the Powder River Basin and in other parts of the U.S. and Canada. We present to operators a cost analysis of the ARID tool compared to other water handling methods. We are also focusing our marketing on operators who have stranded non-producing wells because of the lack of available water disposal methods and permits. As operating revenues from the ARID tool increase, we will either add additional staff or subcontract with other companies for our marketing and sales.We entered into a distribution contract with Universal Well Site Solutions, (“Universal”), a CBM industry product marketer based in Oklahoma City, Oklahoma on July 1, 2009.Under the agreement, Universal has been appointed a distributor for the ARID tool in the selected areas of the United States. To date the Company has not realized any sales through Universal. On April 18, 2011, the Company has entered into a distribution agreement with WellDog, Inc. to exclusively distribute the ARID technology in Australia, China, Indonesia and Germany. To date the Company has not realized any sales through WellDog. Patents and Trademarks Patent Status: In the United States, we have two pending regular patent applications before the United States Patent Office (“USPTO”). The first application claims the use of a single device for water handling in a well bore. We have an Office Action in the first application and believe we can finish up the matter to an allowance in this response. We converted the second application to method claims corresponding to use of the device described in the first application. We have the first office action in house. We will tailor the claims to include those limitations which yield the patent in the first application and will seek to bring the second application to an allowance. In Europe, we have one pending regular patent application. We have received and responded to the second office action in that matter. We expect a communication from the EPO by the end of August 2011. In Canada, our response to the second official action yielded an allowance of the application. The next step in that process is to make payment of the Issue Fee to issue the grant of patent. In Australia, we have one pending regular patent application. We have responded to the first action on the merits and we are hopeful that that will yield an allowance without additional office actions. 7 Trademark Status: In the United States, the Certification of Registration for the ARID mark was issued on January 12, 2010 and will remain in effect for 10 years. In the United States, the word mark BIG CAT and the BIG CAT ENERGY CORP design marks have been opposed by Caterpillar Inc. on grounds of likelihood of confusion with and dilution of Caterpillar’s CAT mark. We have moved the Trademark Trial and Appeals Board to strike the expert witness of Caterpillar, however the TTAB has made decision to allow the expert opinions. The proceeding is now moving forward to complete the discovery phase.No expectation regarding the ultimate result of this litigation can be determined at this time. Competition We face competition for water handling through numerous sources depending on the method. Operators of wells can continue to create impoundments and enter into irrigation contracts. Operators can also use their own separate re-injection wells, or third party re-injection wells. With respect to ARID, we are not aware of any competitors within the industry that manufacture a similar product. Governmental Regulation There are no governmental regulations which affect the manufacture, development, lease, or sale of the ARID. However, as described above, the permitting process will affect the timing and the installation of the ARID tool.See “Regulatory Issues and Challenges.” Research and Development Our R&D costs were $0 for the year ended April 30, 2011 compared to $1,991 in the year ended April 30, 2010. Employees We are a development stage company and have six full time employees .We intend to hire additional employees on an as needed basis. Offices Our principal executive office is located at 121 W. Merino St, PO Box 500, Upton, Wyoming 82730. Our telephone number is (307) 468-9369. The lease on this premise is on an annual basis at the rate of $500 per month. We also maintain an office in Aurora, Colorado located at 24065 E. Wagontrail Ave. Our telephone number at that location is (303) 358-3840. We believe that our current office space and facilities are sufficient to meet our present needs, and we do not anticipate any difficulty securing alternative or additional space, as needed, on terms acceptable to us. 8 CAUTIONARY STATEMENT ABOUT FORWARD-LOOKING STATEMENTS Some of the information in this report contains forward-looking statements. “Forward-looking” statements express, or are based on, our expectations about future events and give our current expectations or forecasts of future events. Forward-looking statements generally can be identified by the use of forward looking terminology such as “may”, “will”, “expect”, “intend”, “project”, “estimate”, anticipate”, “believe”, or “continue” or the negative thereof or similar terminology. They include statements regarding our: financial position; business strategy; budgets; amount, nature and timing of capital expenditures; operating costs and other expenses; cash flow and anticipated liquidity; future operating results; customers’ drilling of wells; customers’ acquisition and development of oil and gas properties; customers’ timing and amount of future production of natural gas and oil; competition and regulation; and plans, objectives and expectations. Although we believe the expectations and forecasts reflected in these and other forward-looking statements are reasonable, we can give no assurance they will prove to have been correct. They can be affected by inaccurate assumptions or by known or unknown risks and uncertainties. Factors that could cause actual results to differ materially from expected results are described under “Risk Factors” and include: delays in obtaining permits; uncertainties in the availability of distribution facilities for natural gas; general economic conditions; natural gas price volatility; the fluctuation in the demand for natural gas; uncertainties in the projection of our customers’ future rates of production and timing of development expenditures; operating hazards attendant to the natural gas business; climatic conditions; the risks associated with exploration; our ability to generate sufficient cash flow to operate; availability of capital; the strength and financial resources of our competitors; down-hole drilling and completion risks that are generally not recoverable from third parties or insurance; environmental risks; regulatory developments; potential mechanical failure or under performance; availability and cost of services, material and equipment; our ability to find and retain skilled personnel; 9 the lack of liquidity of our common stock; and our ability to eliminate any material weakness in our internal controls overfinancial reporting. Any of the factors listed above and other factors contained in this report could cause our actual results to differ materially from the results implied by these or any other forward-looking statements made by us or on our behalf. We cannot assure you that our future results will meet our expectations. When you consider these forward-looking statements, you should keep in mind the risk factors described below and the other cautionary statements in this annual report. Our forward-looking statements speak only as of the date made. RISK FACTORS. Due to the nature of our business and the present development stage of our operations, the following risk factors apply to our operations: Risks Associated with Our Business We have incurred losses since our inception and may continue to incur losses in the future. Furthermore our auditors have included a qualification in their report of substantial doubt about our ability to continue as a going concern. To date our operations have not generated sufficient operating cash flows to provide working capital necessary for our ongoing overhead, the funding of our marketing and sales activities surrounding the ARID tool and our continued research and development. Without adequate financing, we may not be able to achieve a sufficient volume of sales of the ARID tool and we may not achieve profitability from operations in the near future or at all. Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating revenues. We cannot guarantee that we will be successful in generating revenues in the future. 10 We are a development stage enterprise and we have minimal revenues from our planned operations. We have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. Our net loss accumulated since inception is $12,116,329, which includes $6,470,396 of non cash stock compensation expense. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * our ability to attract customers who will use our services, and lease or purchase our product; * our ability to generate revenues through the sales of our services, and leasing or selling of our product; * our customers’ ability to locate oil and gas; * our customers’ ability to generate revenue from the sale of oil and gas; * our customers’ ability to reduce exploration costs; If we do not attract additional customers, we will not make a profit which ultimately will result in a cessation of operations or the necessity to raise additional capital which may dilute current shareholders. We have a limited number of customers. We have identified potential customers but we cannot guarantee we will ever have a significant number of customers. Even if we obtain customers, there is no guarantee that we will generate a profit. If we cannot generate a profit, we will have to raise additional capital, which may dilute current shareholders, or suspend or cease operations. Because our officers and directors do not have prior experience in the marketing of products or services, we may have to hire individuals or suspend or cease operations. Because our officers and directors do not have prior experience in the marketing of products or services, we may have to hire additional experienced personnel to assist us with our operations. If we need additional experienced personnel and we do not hire them, we could fail in our plan of operations and have to suspend operations or cease operations. Applicable laws and regulations impose requirements for effective disclosure and accounting controls andany violations could result in fines, penalties and assessments against us. Our officers and directors are responsible for monitoring of the accounting controls under the Sarbanes Oxley Act of 2002 and our officers are responsible for the administration of the controls. We may incur significant costs in implementing and responding to these requirements. In particular, the rules governing the standards that must be met for management to assess internal controls over financial reporting under Section 404 are complex, and may require significant documentation, testing and possible remediation. 11 We may have difficulty managing growth in our business. Because of our small size, growth in accordance with our business plan, if achieved, will place a significant strain on our financial, technical, operational and management resources. As we expand our activities there will be additional demands on our financial, technical and management resources. The failure to continue to upgrade our technical, administrative, operating and financial control systems or the occurrence of unexpected expansion difficulties, including the recruitment and retention of experienced personnel could have a material adverse effect on our ability to timely execute our business plan. Our success depends on our key management personnel, the loss of any of whom could disrupt our business. The success of our operations and activities is dependent to a significant extent on the efforts and abilities of our management. The loss of services of our key managers could have a material adverse effect on our business. We have not obtained “key man” insurance for any of our management. We may not be able to find adequate financing to continue our operations. We have relied primarily on the sale of equity investments to fund working capital and the development of the ARID tool and process. Failure to generate operating cash flows or to obtain additional financing could result in substantial delay in providing ARID tools to potential customers. We will require significant additional capital to fund our future activities and to service any future indebtedness. In particular, we face uncertainties relating to our ability to generate sufficient cash flows from operations to fund the level of capital expenditures required for development of additional ARID tools and meeting operational cash needs during the development phase. The volatility of natural gas and oil markets could have a material adverse effect on our business. The markets for natural gas and oil are very volatile and even relatively modest drops in prices can affect our financial results and impede our growth. Prices for natural gas and oil may fluctuate widely in response to a variety of factors that are beyond our control, such as: changes in global supply and demand for natural gas and oil; commodity processing, gathering and transportation availability; domestic and global political and economic conditions; the ability of members of the Organization of Petroleum Exporting Countries to agree to and maintain oil price and production controls; weather conditions, including hurricanes; technological advances affecting energy consumption; domestic and foreign governmental regulations; and the price and availability of alternative fuels. Lower natural gas and oil prices may have an adverse impact on our operations because the economics of producing coal bed methane may cause our customers to exit the industry. 12 We have not insured and cannot fully insure against all risks related to operations, which could result in substantial claims for which we are underinsured or uninsured. We have not and cannot fully insure against all risks and have not attempted to insure fully against risks where coverage is prohibitively expensive.Losses and liabilities arising from uninsured and underinsured events, which could arise from even one catastrophic accident, could materially and adversely affect our business. Risks Associated With Our Securities: Because US law and regulation imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares are presently classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. FINRA sales practice requirements may limit a stockholders ability to buy and sell our stock. FINRA has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. As a result, prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. As such, FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions.As a result, fewer broker-dealers may be willing to make a market in our common stock, reducing a stockholder's ability to resell shares of our common stock. Because there is a limited public trading market for our common stock, you may not be able to resell your stock. There is currently a limited public trading market for our common stock on the OTC Bulletin Board operated by FINRA under the symbol BCTE. Therefore you may have difficulty reselling your shares. 13 We have not paid cash dividends on our common stock and do not anticipate paying any dividends on our common stock in the foreseeable future. We have not previously paid dividends on our common stock and we do not anticipate doing so in the foreseeable future. Payment of future cash dividends, if any, will be at the discretion of our board of directors and will depend on our financial condition, results of operations, contractual restrictions, capital requirements, business prospects and other factors that our board of directors considers relevant. Accordingly, investors may only see a return on their investment if the value of our securities appreciates. ITEM 2.DESCRIPTION OF PROPERTIES. Our principal executive office is located at 121 W. Merino St, PO Box 500, Upton, Wyoming 82730. Our telephone number is (307) 468-9369. The lease on this office is on annual basis at the rate of $500 per month. We believe that the space at this location will meet our needs for the foreseeable future. We also maintain an office in Aurora, Colorado, located at 24065 E. Wagontrail Ave. Our telephone number at that location is (303) 358-3840. We believe that the space at this location will meet our needs for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS In the United States, the word mark BIG CAT and the BIG CAT ENERGY CORP design marks have been opposed by Caterpillar Inc. on grounds of likelihood of confusion with and dilution of Caterpillar’s CAT mark. We have moved the Trademark Trial and Appeals Board to strike the expert witness of Caterpillar, however the TTAB has made decision to allow the expert opinions. The proceeding is now moving forward to complete the discovery phase.No expectation regarding the ultimate result of this litigation can be determined at this time. 14 PART II ITEM 5.MARKET FOR COMMON STOCK AND RELATED STOCKHOLDER MATTERS. Our shares are traded on the OTC Bulletin Board operated by FINRA under the symbol BCTE. Our common stock began trading on the OTC Bulletin Board on May 6, 2004. The following table shows the high and low bid price for our common shares for the quarters indicated: HIGH ($) LOW ($) 02/01/11 – 04 30/11 11/01/10 – 01/31/11 08/01/10 – 10/31/10 05/01/10 -07/31/10 02/01/10 – 04 30/10 11/01/09 – 01/31/10 08/01/09 – 10/31/09 05/01/09 -07/31/09 02/01/08 – 04 30/09 11/01/08 – 01/31/09 The above quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders We estimate that we have approximately one hundred forty four (144) shareholders of record, including beneficial owners whose shares are held in street name. 15 Dividend Policy We have never paid cash dividends on our capital stock. We currently intend to retain any profits we earn to finance the growth and development of our business. We do not anticipate paying any cash dividends in the foreseeable future. Equity Compensation Plan Information The following table provides a summary of the number of options granted under our compensation plans, including any individual compensation arrangements, the weighted average exercise price and the number of options remaining available for issuance as of April 30, 2011 Number of securities to be issued upon exercise of outstanding options Weighted-Average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders N/A N/A N/A Equity compensation plans not approved by security holders [1] [1]Referring to our 2007 Nonqualified Stock Option Plan. Please see the “2007 Nonqualified Stock Option Plan” section below. 2007 Nonqualified Stock Option Plan On March 15, 2007, our board of directors adopted the 2007 Nonqualified Stock Option Plan (the “2007 Plan”) for our directors, officers, employees, and outside consultants and advisors. Under the plan, directors, officers, employees, and outside consultants and advisors may receive awards of nonqualified stock options. The purpose of the plan is to provide directors, officers, employees, and outside consultants and advisors with an incentive to make positive contributions to our Company, and to attract and retain individuals of exceptional talent. The aggregate number of shares of common stock that may be granted by our Company under the 2007 Plan will not exceed a maximum of 5,000,000 shares of common stock during the period of the plan. The 2007 Plan terminates upon the earlier of March 15, 2017, or the issuance of all shares of common stock authorized for the plan. Our board of directors will determine the option prices per share when the stock option is granted to an individual. 16 During the year ended April 30, 2009, the Board of Directors granted options to purchase 1,665,000 shares to directors, officers and key employees and consultants of the Company, effective December 31, 2008. The exercise price of the options was $0.12, the closing price of Company shares on December 31, 2008. The options granted on December 31, 2008 become exercisable on December 31, 2009 and expire on December 31, 2014. During the year ended April 30, 2010, Directors Peck and Hampton resigned and forfeited their stock options to acquire 600,000 shares each. The Board of Directors appointed Thomas Wharton and David Brennan to the vacant Board seats and on January 4, 2010 granted Directors Wharton and Brennan options to purchase 200,000 shares each. In addition the Board granted key employees the option to purchase 10,000 shares. The exercise price of the options was $0.15, the closing price of Company shares on January 4, 2010. The options granted on January 4, 2010 become exercisable on January 4, 2011 and expire on January 4, 2015. During the year ended April 30, 2011, Director Brennan resigned from the Board of Directors; he retained his 200,000 stock option pursuant to the revised 2007 Plan. The Board of Directors appointed Mark D. Hettinger to the vacant position on January 12, 2011 and granted Director Hettinger options to purchase 200,000 shares of the Company’s common stock at an exercise price of $0.15. The option is exercisable immediately and will expire on January 12, 2016. Recent Sales of Unregistered Securities During the last three years, the Company made the following sales of unregistered securities: In May, 2008 the Company completed the private placement of 1,000,000 units at $.50 per unit, each unit consisting of one restricted share of its common stock and one warrant to purchase one share of restricted common stock exercisable at $.75 per share. In July, 2009 the Company completed the private placement of 10,000,000 units at $.05 per unit, each unit consisting of one restricted share of its common stock and one warrant to purchase one half share of restricted common stock exercisable at $.075 per warrant. In March 2010, the Company issued 240,000 shares of restricted common stock at a price of $.05 per share, to Thomas Wharton of Wharton Consulting in lieu of payment for consulting services for the period February 16, 2010 through March 15, 2010.Mr. Wharton is a director of the Company, In April 2010 the Company completed the private placement of 1,200,000 units at $.05 per unit, each unit consisting of one restricted share of its common stock and one warrant to purchase one share of restricted common stock exercisable at $.15 per share. 17 During the year ended April 30, 2011, the Company issued 363,334 shares of restricted common stock to non-officer employees. The Company recognized a non-cash salary expense of $32,700 for the fair value of shares issued. The Company also completed a private placement of 20,000,000 restricted shares of Big Cat common stock at $0.03 per share and warrants to purchase an additional 10,000,000 restricted shares of Big Cat common stock exercisable at $0.15 per share. The warrants have a five year term from date of issue. The Company received proceeds of $717,426 in the private placement consisting of $200,000 cash and High Plains Gas Inc. restricted common stock valued at $517,426. The Company issued 3,746,069 shares of restricted common stock at $0.10 per share and warrants to purchase an additional 1,873,033 shares exercisable at $0.15 to officers, employees and a vendor in lieu of payment of salary and vendor obligations. The warrants have a five year term from date of issue. The Company recognized a non-cash expense of $11,667 for the difference between the fair value of the stock issued and the vendor liabilities relieved of $5,000. The Company recognized non-cash salary expense of $357,940 for the fair value of the stock issued. In accordance with FASB Accounting Standards Codification (“ASC”) 815, Derivatives and Hedging, and the terms of the warrants and the transaction documents, the warrants were determined to represent an equity transaction and, therefore, the fair value of the warrants are contained within the equity section and not separately recorded apart from the common shares issued as part of the private placement. The above private offerings were made in reliance on an exemption from registration in the United States under Section 4(2) and/or Regulation D of the United States Securities Act of 1933, as amended. Section 15(g) of the Securities Exchange Act of 1934 Our Company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally accredited investors are entities or institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 (excluding personal residence) or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the special sales practice requirements, the broker/dealer must make a special suitability determination for the purchase and receive the purchaser’s written agreement to the transaction prior to the sale. Consequently, these requirements may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and the secondary market; definitions of terms important to gain understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; disclosure of the broker/dealer’s compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers’ rights and remedies in cases of fraud in penny stock transactions; and, FINRA’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. 18 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION, RESULTS OF OPERATIONS AND PLAN OF OPERATION. This section includes a number of forward- looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of operation We are a development stage company and have realized minimal revenues from our current business operations. During the fiscal year ended April 30, 2011, we raised $200,000 in cash and obtained 739,180 restricted shares of High Plains Gas, valued at $739,180 at April 30, 2011, in a private placement of 20,000,000 restricted shares of Big Cat. As of April 30, 2011 we had $473,834 of working capital compared to $29,461 as of April 30, 2010, and it is uncertain whether this amount will be sufficient to fund operations for the next year. Therefore, we may seek additional sources of capital for the coming year, which we are not assured of raising. The plan of operation discussed below in this report for the twelve months ended April 30, 2011, reflects the operations of our current business which is to sell the ARID tool and process to oil and gas companies. We are continuing to refine the ARID system to improve field use.Currently, we are leasing three and have sold eight ARID tools for installation in CBM (coal bed methane) gas well bores in the Powder River Basin of Wyoming. We have received an order from a related party for fifteen ARID tools to be acquired and installed in fall of 2011. We are adapting the ARID system for use in the non-CBM industries. Our R&D costs were $0 for the year ended April 30, 2011 compared to $1,991 in the year ended April 30, 2010. The ARID In-bore Aquifer Recharge Injection System has been selected as the water handling component for a proof of concept project to enhance the public water supply in the Southwestern United States. The project team includes, among others, a major university and a US Federal Agency. The project involves the collection and re-injection of a combined solution of treated brine water and drinking water into existing drinking water aquifers to enhance and preserve the public drinking water supply for future use. Big Cat has executed a Distribution Agreement with Universal Well Site Solutions, (“Universal”), a CBM industry product marketer based in Oklahoma City, Oklahoma on July 1, 2009.Under the agreement, Universal has been appointed a distributor for the ARID tool in the selected areas of the United States. To date, we have not realized any sales through Universal. 19 Big Cat has executed a Distribution Agreement with WellDog, Inc. to be Big Cat’s exclusive distributor of the ARID technology in Australia, China, Indonesia and Germany, effective April 2011.To date, we have not realized any sales through WellDog. Fulfillment of the above opportunities and new business may require additional working capital. The Company is currently exploring potential financing options, including private placement and debt opportunities, to provide for the Company’s potential future cash flow requirements. Limited Operating History; Need for Additional Capital Our company has minimal established revenues and has incurred net losses since inception. These factors raised substantial doubt about our ability to continue as a going concern. We are in development stage operations and have generated minimal revenues from current operations. Our key to remaining in business is selling the ARID to customers. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources, the possibility that there is a limited market for our products, and possible cost overruns due to price and cost increases in services and products. If we cannot generate sufficient revenues to continue operations, or find additional capital, we will suspend or cease operations. We have no assurance that future financing will be available on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing, if available, could result in dilution to existing shareholders. Results of operations For the year ended April 30, 2011 compared to the year ended April 30, 2010 We reported a net loss of $1,133,973 for the year ended April 30, 2011 compared to a net loss for the year ended April 30, 2010 of $1,050,294. The net loss for the year ended April 30, 2011 contains a non-cash charge of $605,206 related to the issuance of stock options to management and stock issued in lieu of compensation compared to a $121,565 non-cash charge related to the issuance of stock options to management for the same period in 2010. We recorded personnel costs of $824,830 during the year ended April 30, 2011, as compared to $530,949 during the same period in 2010, which included stock based compensation charge of $605,206 for the year ended April 30, 2011, compared with $104,565 for the same period in 2010. We incurred professional fees of $131,083 during the year ended April 30, 2011, as compared to $111,951 during the same period 2010. Professional fees reflect legal and accounting fees incurred for regulatory filings. We had selling expense of $275,759 for the year ended April 30, 2011 compared to $392,024 for the same period in 2010. Selling expense included sales salaries, sales related support, commissions paid, marketing consulting fees, advertising and marketing costs. 20 Our other general and administrative costs were $77,062 during the year ended April 30, 2011, as compared to $109,766 during the same period in 2010. The major components of other general and administrative costs are insurance in both years. Liquidity and Capital Resources Cash used in operating activities was $369,858 for the fiscal year ended April 30, 2011, and $453,830 for the fiscal year ended April 30, 2010. In the fiscal year ended April 30, 2011 cash used in operations was principally our net loss less our non-cash compensation expense of $605,206. In the fiscal year ended April 30, 2010 cash used in operations was principally our net loss less our non-cash compensation expense of $121,565 and cash provided by trading securities of $356,457 Cash flows used in investing activities were $18,648 for the fiscal year ended April 30, 2011, and $31,103 cash flow used in investing activities for fiscal year ended April 30, 2010. Cash flows from financing activities were $200,000 for the fiscal year ended April 30, 2011, and $560,000 for the fiscal year ended April 30, 2010. For the fiscal years ended April 30, 2011 and 2010, cash from financing was principally from the private placements of our stock. During the year ended April 30, 2011, the Company issued 363,334 shares of restricted common stock to non-officer employees in lieu of payment of $32,700 in salary. The Company also completed a private placement of 20,000,000 restricted shares of Big Cat common stock at $0.03 per share and warrants to purchase an additional 10,000,000 restricted shares of Big Cat common stock exercisable at $0.15 per share. The warrants have a five year term from date of issue. The Company received proceeds of $717,426 in the private placement consisting of $200,000 cash and High Plains Gas Inc. restricted common stock valued at $517,426. The Company issued 3,746,069 shares of restricted common stock at $0.10 per share and warrants to purchase an additional 1,873,033 shares exercisable at $0.15 to officers, employees and a vendor in lieu of payment of salary and vendor obligations. The warrants have a five year term from date of issue. The Company recognized a non-cash expense of $11,667 for the difference between the fair value of the stock issued and the vendor liabilities relieved of $5,000. The Company recognized non-cash salary expense of $357,940 for the fair value of the stock issued. In April 2010 the Company completed the private placement of 1,200,000 units at $.05 per unit, each unit consisting of one restricted share of its common stock and one warrant to purchase one share of restricted common stock exercisable at $.15 per share. In March 2010, the Company issued 240,000 shares of restricted common stock at a price of $.05 per share, to Thomas Wharton, Wharton Consulting in lieu of payment for consulting services for the period February 16, 2010 through March 15, 2010.Thomas Wharton is a Director of the Company. In July, 2009 the Company completed the private placement of 10,000,000 units at $.05 per unit, each unit consisting of one restricted share of its common stock and one warrant to purchase one half share of restricted common stock exercisable at $.075 per warrant. 21 In accordance with ASC 815, Derivatives and Hedging, and the terms of the warrants and the transaction documents, the warrants were determined to represent an equity transaction and, therefore, the fair value of the warrants are contained within the equity section and not separately recorded apart from the common shares issued as part of the private placement. The above private offerings were made in reliance on an exemption from registration in the United States under Section 4(2) and/or Regulation D of the United States Securities Act of 1933, as amended. Critical Accounting Policies Use of Estimates in the Preparation of Financial Statements The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of any oil and gas reserves, assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The Company bases its estimates on historical experience and on various assumptions it believes to be reasonable under the circumstances. Although actual results may differ from these estimates under different assumptions or conditions, the Company believes that its estimates are reasonable. Equity Based Compensation On January 1, 2006, we adopted ASC 718, Compensation-Stock Compensation, which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors including employee stock options based on estimated fair value. ASC 718 requires companies to estimate the fair value of share-based payment awards on the date of the grant using an option-pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in our statement of operations. Prior to the adoption of ASC 718, we had no stock-based compensation awarded to employees and directors. Warranty Accrual ASC 450 requires companies to accrue for warranty expense exposure based on reasonable estimates of the amount expected to be incurred. Recent Pronouncements We have reviewed all recently issued, but not yet effective, accounting pronouncements and do not believe the future adoption of any such pronouncements may be expected to cause a material impact on our financial condition or the results of our operations. 22 Off Balance Sheet Arrangements. We have no off balance sheet arrangements, other than minor operating lease agreements. ITEM 8.FINANCIAL STATEMENTS. Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Changes in Stockholders' Equity F-4 Statements of Cash Flows F-6 Notes to the financial statements F-8 23 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Big Cat Energy Corporation We have audited the accompanying balance sheets of Big Cat Energy Corporation (a development stage company) as of April 30, 2011 and 2010, and the related statements of operations, stockholders’ equity, and cash flows for years then ended and the cumulative period from June 19, 1997 (inception) to April 30, 2011. We did not audit the cumulative period from June 19, 1997 (inception) to April 30, 2008.Those amounts were audited by other auditors whose report dated July 28, 2008 has been furnished to us, and our opinion, insofar as it relates to the cumulative amounts from June 19, 1997 (inception) to April 30, 2008, is based solely on the report of the other auditors. Big Cat Energy Corporation’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Big Cat Energy Corporation as of April 30, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. We have also audited the combination in the statements of operations, cash flows, and stockholders’ equity of the amounts as presented for the year ending April 30, 2011 with the amounts for the corresponding statements for the period from June 19, 1997 (inception) through April 30, 2010. In our opinion the amounts have been properly combined for the period from June 19, 1997 (inception) through April 30, 2011. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has limited revenue and has incurred substantial losses from operations and is in the development stage.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding these matters are also described in Note 2.The financial statements do not include any adjustments that might result for the outcome of this uncertainty. /s/ Eide Bailly LLP Greenwood Village, Colorado July 26,2011 F-1 See accompanying notes to financial statement. 24 BIG CAT ENERGY CORPORATION (A Development Stage Company) BALANCE SHEETS April 30, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable-trade Inventory Marketable securities, available for sale Prepaid expenses and other current assets Total current assets Property, Plant and Equipment, at cost Equipment held for lease Equipment leased Furniture and equipment, net of accumulated depreciation Total Intangible Assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Deferred salaries Deferred revenue Total current liabilities Stockholders’ Equity: Common stock - $.0001 par value; 100,000,000 shares authorized; 67,590,403 shares and 43,481,000 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (Deficit) incurred during the development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ F-2 See accompanying notes to financial statement. 25 BIG CAT ENERGY CORPORATION (A Development Stage Company) STATEMENT OF OPERATIONS FOR THE YEARS ENDED APRIL 30, 2 FOR THE PERIOD FROM INCEPTION (JUNE 19, 1997) TO APRIL 30, 2011 For the Year Ended April 30, 2011 For the Year Ended April 30, 2010 Cumulative from Inception (June 19, 1997) to April 30, 2011 revenues sales $ $ $ lease revenue other cost of arid tools sold Net profit Expenses: Personnel cost Professional fees Research and development Selling expense Depreciation and amortization Other general and administrative Operating (Loss) Other Income (Expense): Interest income Litigation proceeds (Loss) on valuation of Sterling private placement ) ) (Loss) Before Discontinued Operations ) ) ) (Loss) on Discontinued Operations of Sterling Oil and Gas (net of non-controllinginterest of $258,587) ) Net (Loss) $ ) $ ) $ ) Net (loss) per share before discontinued operations $ ) $ ) Net (loss) per share $ ) $ ) Weighted average of common shares outstanding – basic and diluted F-3 See accompanying notes to financial statement. 26 BIG CAT ENERGY CORPORATION (A Development Stage Company) STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE PERIOD FROM INCEPTION (JUNE 19, 1997) TO APRIL 30, 2011 Common Stock Additional Paid-in Capital Deficit Incurred During Development Stage accumulated Other Compre-hensive Total Shares Par value $.0001 Income Balance, at Inception (June 19, 1997) Stock issued for services upon inception at June 19, 1997 issued at par $
